J-A33025-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

BRUCE J. GOLDBLATT                        : IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
                                          :
                     v.                   :
                                          :
JANE D. YOUNG                             :
                                          :
                 Appellant                : No. 692 WDA 2016

                Appeal from the Decree Entered April 19, 2016
             in the Court of Common Pleas of Washington County
                      Civil Division at No(s): 2010-3177

BRUCE J. GOLDBLATT                        : IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                 Appellant                :
                                          :
                     v.                   :
                                          :
JANE D. YOUNG                             :
                                          :
                 Appellee                 : No. 741 WDA 2016

                Appeal from the Decree entered April 19, 2016
             in the Court of Common Pleas of Washington County
                      Civil Division at No(s): 2010-3177

BEFORE:      LAZARUS, SOLANO, and STRASSBURGER, JJ.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.: FILED JULY 31, 2017

      I agree with the ultimate result reached by the learned Majority in this

matter. I also agree with the analysis for all issues with the exception of the

analysis of whether Judge Gilman erred in its application of the coordinate

jurisdiction rule.




*Retired Senior Judge assigned to the Superior Court.
J-A33025-16


      The Majority concludes that Judge Gilman did not err in applying the

coordinate jurisdiction rule because the original conclusion reached by Judge

DiSalle with respect to the interpretation of Paragraph 3(c) of the prenuptial

agreement was legally incorrect. That, however, does not resolve the issue

of whether Judge Gilman erred in applying the precepts of the coordinate

jurisdiction rule. That rule is clear, in order for a judge sitting in the same

court to overrule another judge, the first judge’s order must be “clearly

erroneous” and result in “manifest injustice.” Zane v. Friends Hosp., 836

A.2d 25, 29 (Pa. 2003).

      Simply because two judges may have different opinions about the

interpretation of a contract does not mean that one judge’s opinion is either

“clearly erroneous” or would result in “manifest injustice.”   As set forth in

the concurring opinion by Justice Nigro in Zane:

      [A]ny such exception [to the coordinate jurisdiction rule] should
      be applied only in extremely limited circumstances. Thus, a
      judge should not label a prior order to be clearly erroneous
      merely because he disagrees with that order, but rather, it must
      be virtually undisputable that the prior judge erred. Similarly, it
      should not be considered a manifest injustice that an erroneous
      prior order will merely delay correct resolution of a case, but
      rather, adherence to the prior order must be such that it will
      cause considerable substantive harm aside from delay and … will
      result in a situation that is plainly intolerable.

836 A.2d at 34-35 (Nigro, J. concurring) (internal quotation marks omitted).

      In this case, paragraph 3(C) of the prenuptial agreement can be open

to interpretation. First, the terms “following the marriage” and “during the



                                     -2-
J-A33025-16


term of the marriage” are not inconsistent.        Moreover, Judge DiSalle’s

interpretation of the agreement requiring Husband to deposit funds into the

joint account up until the divorce was final cannot be said to be clearly

erroneous or result in a manifest injustice. Simply because this Court now

concludes that Judge DiSalle was legally incorrect does not mean that Judge

Gilman did not err in overruling Judge DiSalle. Rather, Husband would have

had the opportunity to raise any issue with Judge DiSalle’s order on appeal,

and this Court would have granted relief accordingly. However, because I

agree with the Majority that Judge Gilman’s ultimate decision was correct, I

concur in the result reached by the Majority on this issue.




                                     -3-